
	

114 SRES 586 ATS: Honoring the life of Jacob Wetterling and recognizing the efforts of Jacob Wetterling’s family to find abducted children and support the families of those children.
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 586
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Jacob Wetterling and recognizing the efforts of Jacob Wetterling’s family to
			 find abducted children and support the families of those children.
	
 Whereas Jacob Wetterling’s parents faced the unimaginable tragedy of having their 11-year-old son, Jacob Wetterling, abducted near their home in Stearns County, Minnesota, on October 22, 1989;
 Whereas Jacob Wetterling was taken at gunpoint and his disappearance remained unsolved for nearly 27 years;
 Whereas Jacob Wetterling’s body was not recovered until September of 2016; Whereas Jacob Wetterling’s mother bravely turned her grief into action and devoted her life to advocating for missing and exploited children;
 Whereas Jacob Wetterling’s mother has become a nationally recognized educator on child abduction and the sexual exploitation of children;
 Whereas Jacob Wetterling’s mother serves on the Board of Directors of the National Center for Missing and Exploited Children;
 Whereas Jacob Wetterling’s parents co-founded the Jacob Wetterling Resource Center to educate communities about child safety issues to prevent child exploitation and abductions;
 Whereas Jacob Wetterling’s mother authored the publication When Your Child is Missing: A Family Survival Guide, along with 4 other families; Whereas Jacob Wetterling’s mother served for more than 7 years as Director of Sexual Violence Prevention for the Minnesota Department of Health;
 Whereas the Star Tribune selected Jacob Wetterling’s mother as one of the 100 Most Influential Minnesotans of the Century; Whereas the efforts of Jacob Wetterling’s mother led to the passage of the Jacob Wetterling Crimes Against Children and Sexually Violent Offender Registration Act (Public Law 103–322; 108 Stat. 2038), a Federal law that requires States to implement a sex offender and crimes against children registry; and
 Whereas Jacob Wetterling’s memory lives on through the efforts of the Wetterling family: Now, therefore, be it
		
	
 That the Senate— (1)honors the life of Jacob Wetterling; and
 (2)recognizes the efforts of Jacob Wetterling’s family to prevent child exploitation and abductions across the United States.
